Exhibit 10.81

LEASE

DATE: July 1, 2004

 

LANDLORD:    Holish Enterprises TENANT:   

Supreme International, Inc., a Delaware corporation’, its successors, assigns
and/or affiliates

3000 N.W. lO Avenue, Miami, Florida 33172

PREMISES:    3 Bays consisting of 8,000 square feet per Bay in the building (the
“Building”) located at 4810 N.W. 72 Avenue, Miami, Florida. TERM:   

Begins: July 1, 2004

Ends:    one year after the Commencement Date (Commencement Date)

BASIC MONTHLY RENT:    $3,166.66 per month per Bay SECURITY DEPOSIT:    N/A

1. LEASE. Landlord, in consideration of the rents to be paid and the
undertakings to be performed by the Tenant, leases to Tenant the three Bays in
the Premises for the Term, together with the non-exclusive right to use the
parking areas and other common areas which may be designated by Landlord from
time to time for use in connection with the Premises in common with others
entitled to use the same. In the event the Tenant shall no longer require a Bay,
Tenant shall notify the Landlord in writing 30 days prior to the date that the
Tenant shall not longer wish to lease a Bay. Tenant, upon paying the Rent and
performing its obligations under this Lease, may peacefully and quietly enjoy
the Premises during the Term, subject to the provisions of this Lease.

2. RENT. Tenant hires the Premises for the stated Term and agrees to pay the
stated Basic Monthly Rent together with applicable Florida sales tax on all such
payments in advance on the first day of each month during the Term, without
demand, setoff or deductions, and to perform the undertakings herein set forth.
In addition, Tenant shall pay to Landlord its pro-rata share of the following
costs associated with the Building: real estate taxes, insurance and
maintenance. Rent shall be paid to such place as Landlord may designate from
time to time. The Basic Monthly Rent shall be increased if the Consumer Price
Index — U.S. City Average — All urban Consumers (“Index”) as published by the
United States Department of Labor’s Bureau of Labor Statistics, increases over
the Base Period Index (as defined herein). The Base Period Index shall be the
Index for the calendar month, which is four months prior to the Commencement
Date (i.e. March 1, 2004). The Base Period Index shall be compared with the
Index for the same calendar month for each subsequent year (the “Comparison
Month”). If the Index for any Comparison Month is higher than the Base Period
Index, then the Basic Monthly Rent for the next year shall be increased by. The
identical percentage. In no event shall the Basic Monthly Rent be reduced to an
amount less than the prior months Basic Monthly Rent. Should the Bureau
discontinue the



--------------------------------------------------------------------------------

publication of the above Index, or publish the same less frequently, or alter
same, in some other manner, then Landlord shall adopt a substitute index or
substitute procedure which reasonable reflects and monitors consumer prices.

3. USE AND OCCUPANCY. During the Term of this Lease; the Premises shall be used
and occupied for office, commercial warehouse and incidental purposes and for no
other purpose without the prior written consent of Landlord. Tenant shall not
use the Premises for any purpose in violation Of any law, municipal ordinance,
or regulation, nor shall Tenant perform any acts or carry on any practices which
may injure the Premises or the Building in which the Premises are located or be
a nuisance, disturbance or menace to other tenants of the Building, if any.
Landlord may promulgate reasonable and uniform rules and regulations of a type
similar to those in force in other similar buildings, ‘which shall be applicable
all tenants f the Building. Tenant and its. Agents and employees shall comply
with all of such rules and regulations.

4. CONDITION OF PREMISES. Tenant acknowledges and agrees that it is currently’
occupying the Premises and acknowledges and agrees that the Premises are in good
and satisfactory condition. Landlord shall have no other obligation to make any
repairs or to remodel the Premises.

5. UTILITIES AND SERVICES. Tenant shall pay throughout the Term all charges and
expenses for all utilities servicing the Premises, including, but not limited
to, charges for gas, telephone, electricity and water. Tenant shall pay all
charges for metered water, sewer service charges and other fees or charges
lawfully imposed by any public. Authority upon or in connection with the
Premises, if any.

6. MAINTENANCE AND ALTERATIONS; MECHANICS LIENS. During the Term, Tenant shall
keep the Premises in good repair and in tenantable condition and at the
expiration of the Term shall yield and deliver up the same in like condition as
when taken, reasonable use and wear thereof excepted. Tenant shall not make any
alterations to the Premises without Landlord’s prior written consent. All
alterations, additions or improvements made by either Landlord or Tenant shall
be the property of Landlord and shall remain upon tile Premises at the
termination of this Lease, except that Tenant may remove all movable office
furniture and equipment installed by Tenant and Tenant shall remove all other
alterations, additions or improvements installed by Tenant as Landlord may
direct. Tenant shall, at Tenant’s expense, repair any damage to the Premises
caused by the installation or removal of such furniture, fixtures, alterations
or additions so removed and shall restore the Premises to its original
condition. Landlord shall make all necessary repairs and replacements to the
Building in which the Premises are located, and to the common areas, and
Landlord shall also make all repairs to the Premises which are structural in
nature or required due to fire, casualty, or other act of God provided, however,
that Tenant shall make all repairs and replacements arising from its act,
neglect or default. In the event that Landlord shall deem it necessary, or be
required by any governmental authority to repair, alter, remove, construct or
improve any part of the Premises or the Building in which the Premises are
located (unless the same result from Tenant’s act, neglect, default or mode of
operation in which event Tenant shall make all such repairs, alterations and
improvements) then the same shall be made by Landlord with reasonable dispatch.
Tenant shall keep the Premises and all parts thereof at all times free of
mechanic’s liens and any other lien for labor, services, supplies,, equipment or
material purchased or procured, directly or indirectly, by or for Tenant. Tenant
further agrees that Tenant shall promptly pay and satisfy all liens of
contractors, subcontractors, mechanics, laborers, material men, and other items
of like character, and will



--------------------------------------------------------------------------------

indemnify Landlord against all expenses, costs, and charges, including bond
premiums for release of liens and attorneys fees and costs reasonably incurred
in and about the defense of any suit in discharging the Premises, from any
liens, judgments, or encumbrances caused by Tenant.

7. ASSIGNMENT AND SUBLETTING. Tenant may not assign, transfer, mortgage, pledge,
or otherwise encumber or dispose of this Lease or any interest therein or sublet
the Premises or any part thereof, without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed. :

8. ACCESS. Landlord shall have the right to enter upon the Premises upon advance
written notice to Tenant for the making of inspections, repairs or alterations
as Landlord may deem reasonably necessary, to exhibit the Premises to others,
and for any purpose related to the safety, protection, operation or improvements
of the Building.

9. FIRE. If the Premises are damaged or destroyed by fire or other casualty
insured under standard fire and extended covering insurance, Landlord shall
repair and restore the same with reasonable dispatch. The obligation of Landlord
to restore is limited to the condition the Premises were in prior to any damage.
Rent shall abate pro rata in proportion to the extent of untenantability until
the Premises shall be restored to a tenantable condition. Notwithstanding any
other provision herein, if damage to the Building is so extensive that the same
cannot reasonably be repaired within 180 days,’ or if Landlord elects not to
restore the Building

To its form prior to damage, Landlord may terminate this Lease by notice in
writing to Tenant. If the Premises are not returned to a tenantable condition
within 180—days, other than by reason of cause beyond the reasonable control of
Landlord, Tenant may terminate this Lease by notice in writing to Landlord
within 15 days after the expiration of the 180 days period. Neither Landlord nor
Tenant nor their respective employees shall have any liability to the other by
reason of any                          or damage, however caused and without
regard to negligence or fault, to the extent that the same is reimbursed by
insurance held by the injured party under a policy or policies which permit this
waiver.

10. EMINENT DOMAIN. If all of the Premises or the use and occupancy thereof are
taken under the power of eminent domain, this Lease shall terminate at the time
of such taking. If any portion of the Building or the use and occupancy thereof
shall be taken under the power of eminent domain, Landlord may, at Landlord’s
option. At any time after the entry of the verdict or order of such taking,
terminate this Lease by not less than 30 days’ notice in writing to Tenant. If
20% or more of the Premises shall be taken and the remainder is unsuitable for
Tenant’s purposes, Tenant may terminate this Lease by notice in writing to
Landlord within 30 days after the taking, and in such event, Tenant shall vacate
within 30 days after such termination. If Tenant does not terminate, rent shall
be reduced in proportion to the area of the Premises taken. All damages and
compensation awarded for any taking under the power of eminent domain shall
belong to and be the property of Landlord whether such damage or compensation is
awarded for the leasehold or the fee or other interest of Landlord or Tenant in
the Premises.

11. INDEMNITY AND LIABILITY INSURANCE. Tenant shall indemnify and hold Landlord
harmless from all liability for damages to person or property in, on or from the
Premises from any cause whatsoever other than the negligent or wrongful act of
Landlord and from all liability by reason of any negligent or wrongful act of
Tenant. Tenant shall procure and keep in effect during the term of this Lease
comprehensive general and public liability and property damages insurance naming
Landlord and Tenant as insured’s with limits of not less than



--------------------------------------------------------------------------------

$1,000,000.00 for damages resulting to one person, $1,000,000.00 for damages
resulting from any one occurrence, and $1,000,000.00 for damages to property
resulting from one occurrence. Tenant shall deliver policies of such insurance
or certificates thereof to Landlord as and when such policies are renewed, and
upon request by Landlord, which shall provide that the same may not be canceled
without giving 30 days prior written notice to Landlord.

12. DEFAULT. The following events shall be deemed to be events of default by
Tenant under this Lease: (a) Tenant shall fail to pay any Rent or other sums
payable by Tenant hereunder as and when such Rent or other sums become due and
payable and such default shall continue for ten (10) days after Landlord shall
have given to Tenant a notice of such default, or (b) Tenant shall default in
the performance of or compliance with any other covenants, agreements, terms,
conditions or obligations of Tenant under this Lease and such default shall
continue for thirty (30) days after Landlord shall have given to Tenant a notice
specifying the nature of such default.

Upon occurrence of any event of default and after the applicable cure period has
lapsed, Landlord shall have the option to elect any one or more of the following
remedies:

(a) Terminate this Lease, in which event Tenant shall immediately surrender the
Premises to Landlord, but if Tenant shall fail so to do, Landlord may without
notice and without prejudice to any other remedy Landlord may have, enter upon
and take possession of the Premises and expel or remove Tenant and its effects
without being liable to prosecution or any claim for damages therefore.

(b) Declare the entire amount of the Rent which would have become due and
payable during the remainder of the Term of this Lease to be due and payable
immediately in which event Tenant agrees to pay the same to Landlord at once it
being agreed that such payment shall constitute payment in advance of the Rent
stipulated for the remainder of the Term.

(c) Enter upon and take possession of the Premises as the agent of Tenant
without being liable to prosecution or any claim for damages therefore, and
Landlord may relent the Premises as the agent of Tenant and receive the Rent
therefore, in which event Tenant shall pay to Landlord on demand the cost of
renovating, repairing and altering the Premises for a new tenant or tenants and
any deficiency that may arise by reason of such reletting; provided, however,
that Landlord shall have no duty to relet the Premises and the failure of
Landlord to relet the Premises shall not release or affect Tenant’s liability
for Rent or for damages.

(d) Landlord may undertake whatever action Tenant is obligated to perform by the
provisions of this Lease and may enter the Premises without being liable to
prosecution or any claim for damages therefore, in order to accomplish this
purpose. Tenant agrees to reimburse Landlord immediately upon demand for any
expenses, which Landlord may incur in thus effecting compliance with this Lease
on behalf of Tenant.

Forbearance by Landlord in enforcing one or more of the remedies herein provided
upon an event of default shall not be deemed or construed to constitute a waiver
of any other violation or default.

13. NOTICES. All notices provided herein shall be in writing. Any notice to
Tenant may be served at the Premises by hand delivery, express overnight
delivery, or by mailing by first-class mail, postage prepaid, addressed to the
Premises, unless a different mailing address shall have been designated by
written notice received by Landlord. Any notice to Landlord shall be served



--------------------------------------------------------------------------------

by express overnight delivery, or by depositing the same in the mail, certified
mail, return receipt requested, with postage prepaid, addressed to the address
at which Rent is paid hereunder.

14. SIGNS; ADVERTISING. Tenant shall erect no signs on or about the Premises
without the prior written consent of the Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed. Tenant hereby agrees to conform
to Landlord’s established sign code.

15. APPLICABLE LAW. This Lease Agreement shall be construed under the laws of
the State of Florida and enforcement hereof may be subject to bankruptcy,
insolvency, reorganization, moratorium, and similar laws affecting the
enforcement of creditors’ rights generally and general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

16. GENERAL. This Lease does not create the relationship of principal and agent
or of partnership or of joint venture or of any association between Landlord,
and Tenant, the sole relationship between Landlord and Tenant being that of
Landlord and Tenant. No waiver of any default of Tenant hereunder shall be
implied from any omission by Landlord to take any action on account of such
default is such default persists or is repeated, and no express waiver shall be
effective unless in writing signed by Landlord and then only for the time and to
the extent therein stated. The marginal or topical headings of the several
articles, paragraphs and clauses are for convenience only and do not define,
limit or construe the contents of such Articles, paragraphs, or clauses. This
Lease can only be modified or amended by an agreement in writing signed by the
parties hereto. All provisions hereof shall be binding upon the heirs,
successors and assigns of each party hereto.

17. ENTIRE AGREEMENT. This Lease shall constitute the entire agreement of the
pasties hereto; all prior agreements between the parties, whether written or
oral, are merged herein and shall be of no force and effect except as stated
herein. This Lease cannot be changed, modified or discharged orally but only by
an agreement in writing, signed by the party against whom enforcement of the
change, modification or discharge is sought.

18. UNLAWFUL USE. Tenant agrees not to commit or permit any act to be performed
on the Premises or any omission to occur which shall be in violation of any
Statute, regulation or ordinance of any governmental body or which will increase
the insurance rates on the Building or which will be in violation of any
insurance policy carried on the Building by the Landlord. The Tenant shall not
disturb other occupants of the Building by making any undue or unseemly noise or
otherwise shall not do or permit to be done in or about the Premises anything,
which will be dangerous to other Tenants or occupants within the Building.

19. ESTOPPELS CERTIFICATE. Tenant from time to time shall, upon request by
Landlord, execute, acknowledge and deliver to Landlord a written statement
certifying that this Lease is unmodified and in full force and effect (or that
the same is in full force and effect as modified), the dates to which Rent and
other charges have been paid; that Landlord is not in default hereunder (or
specifying the nature of any default Tenant claims to exist at the time of such
certification), and such other matters pertaining to this Lease and Tenant’s
occupancy of the Premises as Landlord may request. Any such statement delivered
pursuant to this Paragraph may be relied upon by Landlord, prospective
purchasers of Landlord’s interest or mortgagee of Landlord’s interest in the
Building.



--------------------------------------------------------------------------------

20. SUBORDINATION AGREEMENT. This Lease is subject and subordinate to any and
all mortgages now or hereafter placed on the Premises. Tenant agrees to execute
any forms or agreements that may reasonably be requested by Landlord and any
mortgagee provided that such mortgagee delivers a non- disturbance agreement to
Tenant in a form reasonably acceptable to Tenant. Tenant shall, in the event any
proceedings are brought forth the foreclosure of, or in the event of exercise of
the power of sale under any mortgage made by Landlord, covering the Premises,
attorney to the purchaser upon any foreclosure of sale and recognize such
purchaser as Landlord under the Lease. Additionally, in the event of the sale of
Landlord’s interest in the Premises, Tenant shall attorney to the purchaser
thereof.

21. RADON. Pursuant to Florida Statutes, Section 404.056 the following
disclosure is required by law: Radon is a naturally occurring radioactive gas
that, when it has accumulated in a building in sufficient quantities, may
present health risks to persons who are exposed to it over time. Levels of Radon
that exceed federal and state guidelines have been found in buildings in
Florida. Additional information regarding Radon and Radon testing may be
obtained from your county public health unit.

[APPEAR ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year
first written above

 

WITNESSES:     LANDLORD:        HOLISH ENTERPRISES

Print Name:

                         

Print Name:

               TENANT:       

SUPREME INTERNATIONAL, INC. a

Delaware corporation

Print Name:

        

By:

        

Print Name:

           

Title:

    

Print Name:

          



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year
first written above

 

WITNESSES:     LANDLORD:        HOLISH ENTERPRISES

Print Name:

                         

Print Name:

               TENANT:       

SUPREME INTERNATIONAL, INC. a

Delaware corporation

Print Name:

        

By:

        

Print Name:

           

Title:

    

Print Name:

          